Case 1:19-cv-00284-GLS-CFH Document 31 Filed 06/05/19 Page 1 of 2

THE CHARTWELL LAW OFFICES, LLP

Attorneys for Defendant

Alpha Chapter of Theta Delta Chi International at Union College
81 Main Street, Suite 100

White Plains, New York 10601

Phone: (914) 259-8505

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

x
JANE DOE Docket No.: 1:19-CV-284
GLS/CFH

Plaintiff, NOTICE OF MOTION
TO DISMISS
-against-

UNION COLLEGE, THE BOARD OF TRUSTEES

OF UNION COLLEGE, MELISSA A. KELLEY,
Individually and as an agent for Union College,

TRISH WILLIAMS, individually and as an agent

for Union College; DARCY A. CZAJKA, individually

and as an agent for Union College; and ALPHA CHAPTER
of THETA DELTA CHI INTERNATIONAL
FRATERNITY at UNION COLLEGE,

Defendants.
x

 

TO PLAINTIFF AND HIS COUNSEL OF RECORD:

PLEASE TAKE NOTICE, that upon the attached Certification of Carmen A. Nicolaou
dated June 5, 2019, Affidavit of Carmen A. Nicolaou, Esq. and annexed exhibits, and the
Memorandum of Law in Support, and upon all prior pleadings and proceedings had herein,
defendants of the Local Civil Rules of this Court, defendant ALPHA CHAPTER of THETA
DELTA CHI INTERNATIONAL FRATERNITY at UNION COLLEGE (hereinafter “TD CHI”)
by its attorneys, Chartwell Law, will move this Court on July 8, 2019, at 10:00 a.m. at the United

States District Court, Northern District of New York, James M. Hanley Federal Building & U.S.
Case 1:19-cv-00284-GLS-CFH Document 31 Filed 06/05/19 Page 2 of 2

Courthouse, 100 S. Clinton St., Syracuse, New York 13261, pursuant the Local Rules of the United
States Court for the Northern District of New York, for an Order: pursuant to Rule 12(b)(6) of the
Federal Rules of Civil Procedure (Fed. R. Civ. P.) granting judgment in favor of the TD Chi and
dismissing the instant action in its entirety; and for such further relief as this Court deems just,
proper and equitable.

PLEASE TAKE FURTHER NOTICE, Pursuant to L.R. 7.1(b)(1) opposition papers
must be filed with the Court and served upon the other parties not less than seventeen (17) days
prior to the return date of the motion.

PLEASE TAKE FURTHER NOTICE, this matter is to be taken upon submission of
papers without oral argument, unless otherwise ordered by the Court.

Dated: June 5, 2019

 

 

Carmen A. Nicolaou (Bar Roll: 1061 74)

81 Main Street, Suite 100

White Plains, NY 10601

(914) 259-8505

Attorneys for Defendant

Alpha Chapter of Theta Delta Chi International at
Union College
